Citation Nr: 0125363	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-07 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a disability 
manifested by right shoulder dislocations.

2.  Entitlement to service connection for a disability 
manifested by left shoulder dislocations.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1974 through May 
1977.  

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

This matter comes before the Board on appeal from an April 
2001 rating decision of the RO in Montgomery, Alabama which 
denied the veteran's claims for entitlement to service 
connection for right shoulder dislocations and for service 
connection for left shoulder dislocations.  The veteran 
expressed his disagreement with the RO's decision in a NOD 
filed in June 2001, and perfected his appeal in August 2001.

The Board notes that a review of the veteran's claims file 
reveals that the veteran filed a claim for service connection 
for a right shoulder injury in June 1977, just one month 
subsequent to his discharge from service.  The claim was 
denied by the RO in November 1977.  In October 2000, the 
veteran submitted a claim, which is the subject of this 
appeal.  The veteran requested that his claim be considered 
as a claim to reopen his previously denied claim for 
entitlement to service connection for right shoulder 
dislocations, and for left shoulder dislocations.  However, 
the claim for entitlement to service connection for left 
shoulder dislocations has not previously been adjudicated.  
From the April 2001 rating decision, it appears that the RO 
deemed these claims to be a new claim for entitlement to 
service connection for right shoulder dislocations and a 
claim for entitlement to service connection for left shoulder 
dislocations.  Based upon our review of the claims file, we 
are recharacterizing the issues as follows: (1) a claim to 
reopen the veteran's previously denied claim for entitlement 
to service connection for right shoulder dislocations and (2) 
a claim for entitlement to service connection for left 
shoulder dislocations.

FINDINGS OF FACT

1.  The RO denied service connection for residuals of a right 
shoulder injury, with recurrent dislocations in November 
1977.

2.  The evidence received since the November 1977 Board 
decision is so significant, contributing to a more complete 
picture of the circumstances of the veteran's alleged 
disability, that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

Evidence received subsequent to the November 1977 RO decision 
is new and material, and the claim of service connection for 
right shoulder dislocations may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (to be 
codified as amended August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing the VCAA have recently been promulgated.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Although the RO has not yet had the opportunity to review 
this case in accordance with VCAA regulations, because this 
determination is favorable to the veteran, he is not 
prejudiced by the Board's addressing this matter to the 
extent done so herein.

The applicable law provides the following:

If new and material evidence is presented 
or secured with respect to a claim that 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156 (a) (2001).  The Board notes that 38 C.F.R. 
§ 3.156 has been amended to implement the Veterans Claims 
Assistance Act.  However, 38 C.F.R. § 3.156(a) (2001), as 
amended, is applicable to claims to reopen received on or 
after August 29, 2001.  As this claim was received in October 
2000, the regulation as amended is not applicable herein.

In the instant case, the RO denied a claim for service 
connection for a right shoulder injury, with recurrent 
dislocations in November 1977.  The veteran was properly 
notified of this decision in November 1977, he did not appeal 
it, and it became final.  38 U.S.C.A. § 7105(c) (West 1991).

In November 1977, the evidence of record included the 
veteran's service medical records which revealed that on the 
report of the veteran's separation physical examination, 
"frequent dislocation of the right shoulder" was noted.  The 
evidence also included a report from a VA examination for 
rating purposes in connection with the veteran's July 1977 
claim.  That showed the veteran informed the examiner that 
while he was in service, three or four men fell on him and he 
injured his right shoulder.  The veteran stated that he went 
to the aid station, but did not have an x-ray.  He complained 
of frequent episodes where his right shoulder "jumps out of 
place" and with the aid of his left hand he could replace it.  
He had never visited a doctor to have the joint reduced.  The 
examination itself revealed no abnormalities.  On this 
record, the RO concluded that residuals of a right shoulder 
injury with recurrent dislocation was not incurred in 
service, and as indicated, the veteran's claim was denied.  

The veteran submitted his current claim in October 2000, and 
in April 2001, the RO denied the veteran's claim for service 
connection for right shoulder dislocations and for left 
shoulder dislocations.  The veteran had submitted records 
pertaining to treatment he received at a local hospital in 
September 2000 for bilateral dislocated shoulders.  The 
treatment notes indicate that the veteran suffered from 
"repeated episodes" of dislocation.  The veteran underwent a 
bilateral reduction.  X-rays taken at this time revealed the 
veteran sustained an anterior inferior glenohumeral 
dislocation of the right shoulder.  X-rays of the left 
shoulder revealed a large bone fragment adjacent to the 
lateral surface of the glenoid.  The examiner's impression 
was that the veteran has sustained a fracture to his left 
shoulder, in addition to suffering from recurrent 
dislocations of this shoulder.

As previously mentioned, to reopen his claim for service 
connection, the veteran must bring evidence which "bears 
directly and substantially upon the specific matter under 
consideration" and that is "so significant that it must be 
considered in order to fairly decide the claim".  38 C.F.R. 
§ 3.156(a).  The evidence should "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability."  See Hodge v. West, 155 
F.3d. 1356 (1998).  

Here, the Board finds that the medical records relating to 
treatment the veteran received in September 2000 for 
bilateral dislocated shoulders, and his statements regarding 
his history of bilateral dislocations, bear directly and 
significantly upon the matter at hand, and contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's claim.  Indeed, it reflects medical 
confirmation of the current presence of the claimed 
disability, evidence lacking when the matter was considered 
in 1977.  Therefore, the Board finds this evidence is new and 
material as defined in 38 C.F.R. § 3.156, and the right 
shoulder disability claim is reopened.  

ORDER

The appeal to reopen a claim of entitlement to service 
connection for right shoulder dislocations is granted.


REMAND

Although the claim concerning the right shoulder has been 
reopened, the adjudication of the underlying merits of this 
issue, as well as the adjudication of the claim concerning 
the left shoulder, first requires a remand for compliance 
with the notice and duty to assist provisions of the 
Veterans Claims Assistance Act.  The revised statutory duty 
to assist requires VA to make all reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for benefits.  This 
assistance specifically includes obtaining all relevant 
records, public or private, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The newly enacted 38 U.S.C.A. § 5103A (2000) provides that 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim ... if the 
evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

Based upon the Veterans Claims Assistance Act, the veteran's 
statements regarding his condition, and the medical evidence 
currently of record, further development of evidence 
pertaining to each issue is necessary.  Particularly, the RO 
should attempt to obtain and associate with the claims file 
any medical records dated since service relating to treatment 
the veteran received for either or both shoulders.  A medical 
evaluation/opinion regarding the onset of any right shoulder 
impairment should then be obtained and depending on the 
results of this development, a similar evaluation/opinion 
obtained with respect to the left shoulder.  

Although the delay occasioned by this Remand is regrettable, 
this case is being returned to the RO for the following:  

1.  The RO should request, in writing, that the 
veteran provide the names and addresses of all 
medical care providers who treated him for 
bilateral shoulder dislocations since service.  
After securing the necessary authorizations, the RO 
should attempt to obtain all relevant treatment 
records and associate them with the claims file.

2.  Next, the veteran should be scheduled for a VA 
examination, the purpose of which is to determine 
the nature and etiology of any right shoulder 
disabilities.  With respect to any right shoulder 
disability diagnosed, the examiner should set forth 
an opinion as to its etiology, and in doing so, it 
would be particularly useful, if this opinion were 
phrased in terms of whether it is likely, unlikely 
or at least as likely as not, that any current 
impairment is etiologically related to the notation 
made in the veteran's service medical records of 
frequent right shoulder dislocation.  In preparing 
this report, all tests deemed necessary by the 
individual examining the veteran must be conducted, 
and any additional consultations deemed necessary 
should be accomplished.  The clinical findings and 
reasoning which form the basis of the opinion 
requested should be clearly set forth, and the 
claims folder must be made available to the 
examiner in order that he or she may review 
pertinent aspects of the veteran's service and 
medical history.  A notation to the effect that 
this record review took place should be included in 
the examination report provided.

In the event it is determined that an 
examination/opinion with respect to the left 
shoulder is warranted, as for instance, if the 
evidence obtained as a result of this remand shows 
a current left shoulder disability that may be 
associated with service, that evaluation should be 
similar to the one conducted in connection with the 
right shoulder.  Specifically, the examiner should 
set forth an opinion as to the etiology of any 
current left shoulder disability, phrased in terms 
of whether it is likely, unlikely or at least as 
likely as not, related to the veteran's military 
service.  Likewise, all tests deemed necessary by 
the individual examining the veteran must be 
conducted, any indicated additional consultations 
should be accomplished, and the clinical findings 
and reasoning which form the basis of the opinion 
requested should be clearly set forth.  The claims 
folder also must be made available to this examiner 
in order that he or she may review pertinent 
aspects of the veteran's service and medical 
history, and a notation to the effect that this 
record review took place should be included in the 
examination report provided.

3.  The RO must review the claims file and ensure 
that all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and implementing 
regulations promulgated on August 29, 2001, are 
fully complied with and satisfied.

Thereafter, the RO should readjudicate the veteran's claims 
for service connection for left and right shoulder 
disabilities.  If any the benefit sought on appeal remains 
denied the veteran and his representative should be provided 
a supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to any issue(s) as 
may then be on appeal.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 


